Exhibit 10.2

 

AMENDMENT NO. 1 TO THE LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

 

THIS AMENDMENT NO. 1 (“Amendment No. 1”) is entered into this  4th day of
August, 2016 (“Amendment Effective Date”) and amends the Commercialization
Agreement dated March 8, 2013, the current parties to which are Clinigen Group
PLC, (“Clinigen”), and Theravance Biopharma Ireland Limited (referred to as
“Theravance”). (the “Agreement”).  Unless otherwise specifically stated herein,
capitalized terms used herein and not defined shall have the same meaning set
forth in the Agreement.  References to “Sections” and “Exhibits” herein shall
mean the corresponding sections and exhibits set forth in the Agreement.

 

WHEREAS, Theravance and Clinigen have mutually agreed to terminate the
Agreement; and

 

WHEREAS, the Parties have agreed to work together in transition of the Licensed
Product, Marketing Authorization(s) and related matters in contemplation of such
termination, in accordance with the Agreement as amended herein.

 

NOW THEREFORE, the Parties agree as follows:

 

1.                                      Section 4.01(a) is hereby amended by
revising the last sentence of Section 4.01(a) as follows:

 

Promptly after the Amendment Effective Date, Clinigen will use Diligent Efforts
to transfer the relevant Marketing Authorization(s) to Theravance or
Theravance’s designee in the Territory as soon as reasonably practicable and
upon such transfer, Theravance or Theravance’s designee will become the
Marketing Authorization(s) holder for such Marketing Authorization(s). 
Theravance on behalf of itself and any designee hereby agrees to accept such
transfer of the Marketing Authorization(s). The parties agree to work together
in good faith to achieve this aim.  For the purpose of clarity and other than as
set forth in Section 4.01(c), this transfer of the relevant Marketing
Authorization(s) from Clinigen to Theravance will not require any payment from
Theravance to Clinigen nor from Clinigen to Theravance.

 

2.                                      Section 4.01(c) will be amended as
follows:

 

Funding Responsibility.  As of the Amendment Effective Date, Theravance shall
bear all costs and expenses associated with maintaining and obtaining any
further Marketing Authorization(s) Approvals for the Licensed Product in each
Country of the Territory and after such date Clinigen shall have no obligation
with respect to such costs and expenses.

 

3.                                      The parties acknowledge and agree that
Section 14.05(b) of the Agreement will govern the mutual termination of the
Agreement effected by this Amendment No. 1.  Clinigen understands that
Theravance hereby elects to have all provisions of Section 14.05(b) apply to the
termination for purposes of determining the

 

1

--------------------------------------------------------------------------------


 

respective rights, obligations and responsibilities of the parties after the
Amendment Effective Date, and both parties agree to be bound thereby.

 

4.                                      Notwithstanding the termination of the
Agreement hereby, Clinigen agrees to continue to perform the following
activities on Theravance’s behalf until such activities can be transitioned to
Theravance or Theravance’s designee.  On or before the Amendment Effective Date,
Clinigen will provide Theravance with a written list of all current agreements
and obligations related to its rights and responsibilities under the Agreement. 
Theravance will be responsible for Clinigen’s reasonable out of pocket costs and
expenses associated with performing these activities, subject to Theravance’s
receipt of reasonably detailed invoices from Clinigen:

 

(i)                                     Perform those activities that are the
responsibility of Clinigen with respect to exchange of drug safety information
as set forth in Section 8.03 of the Agreement and in the Safety Data Exchange
Agreement between the Parties dated October 1, 2013 (the “SDEA”).

 

(ii)                                  Respond to medical information inquiries
with respect to Licensed Product that may be received by Clinigen’s Medical
Information Department;

 

(iii)                               Maintain sole responsibility for all
Regulatory Filings as set forth in Section 8.01 of the Agreement;

 

(iv)                              Continue to support Theravance with required
or relevant on-going interactions with Government Authorities (including but not
limited to the Medicines & Healthcare Products Regulatory Agency or the European
Medicines Agency) during the time period between the Amendment Effective Date
and the transfer of the Marketing Authorization(s) to Theravance); and

 

(v)                                 Sell Licensed Product in the Territory
solely in response to unsolicited purchase requests by prescribers who have
demonstrated a critical medical need for a specific patient(s) (“Medically
Necessary Supply Program”), until such time as Theravance or Theravance’s
designee becomes the Market Authorization(s) holder.

 

For clarity, except with respect to Licensed Product supply under the Medically
Necessary Supply Program, Commercialization, marketing and sale of Licensed
Product by Clinigen shall cease as of the Amendment Effective Date

 

The terms and conditions of the Agreement shall apply to Clinigen’s conduct of
the activities described in this Paragraph 4 as though the Agreement were in
full force and effect.

 

2

--------------------------------------------------------------------------------


 

5.                                      Theravance shall not encourage the sale
of, or attempt to sell, Licensed Product under any Clinigen discount or rebate
agreement that may be in effect on or after the Amendment Effective Date.

 

6.                                      With respect to Licensed Product
transferred to Theravance hereunder that bears Clinigen labeling and Clinigen
registration numbers (“Clinigen-Labeled Licensed Product”), Clinigen shall be
liable for governmental rebate and chargeback claims associated with
Clinigen-Labeled Licensed Product that are received on or before the effective
date of transfer of the relevant Marketing Authorization(s).  Thereafter,
Theravance shall be liable for all governmental rebate and chargeback claims
associated with Clinigen-Labeled Licensed Product.  Clinigen shall promptly
forward to Theravance any invoices for such Clinigen-Labeled Licensed Product
rebate and chargeback claims that are Theravance’s financial responsibility.

 

7.                                      The Parties shall mutually agree on any
public account of the termination of the Agreement.  Theravance and Clinigen
will refrain from any other external communications related to the termination
of the Agreement, this Amendment No. 1 and the transition of the Licensed
Product from Clinigen back to Theravance without the prior approval of both
Parties, which approval will not be unreasonably withheld or conditioned.
Clinigen acknowledges that Theravance or its affiliates may be required by law
to file a copy of this Amendment No. 1 with the U.S. Securities and Exchange
Commission and hereby consents to that filing, if required.

 

8                                         Theravance and Clinigen entered into a
Supply Agreement dated April 4, 2014, as amended (“the Supply Agreement”) in
conjunction with the Commercialization Agreement.   The Parties acknowledge and
agree that pursuant to Section 6.1 of the Supply Agreement, the Supply Agreement
shall terminate simultaneously with termination of the Commercialization
Agreement.

 

9.                                      The Parties acknowledge and agree that
pursuant to Section 11.2 of the SDEA, the SDEA shall also terminate
simultaneously with termination of the Commercialization Agreement other than as
set forth in Section 11.3 of the SDEA.

 

10.                               The Parties acknowledge and agree that there
are no Clinigen Patents or Clinigen Inventions as contemplated under the
Agreement.

 

11.                               By this Amendment No. 1 and effective as of
the Amendment Effective Date, the parties have terminated the Agreement subject
to (i) the amendments contained herein (which are intended to clarify certain
rights and obligations of the parties after this termination) and
(ii) Section 14.06 of the Agreement (which governs other accrued rights and
surviving obligations of the parties after this termination).

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Theravance and Clinigen have executed this Amendment No. 1
by their duly authorized representatives as of the Amendment Effective Date.

 

THERAVANCE BIOPHARMA IRELAND LIMITED

 

CLINIGEN GROUP, PLC

 

 

 

By:

/s/ Ann Brady

 

By:

/s/ Peter George

 

 

 

 

 

Name:

Ann Brady

 

Name:

Peter George

 

 

 

 

 

Title:

President, TBIL

 

Title:

CEO

 

4

--------------------------------------------------------------------------------